DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-23, 25-26, 28, 31-34 are pending.
Applicant's election with traverse of group I, claims 1-6, 12-23, 25-34 in the reply filed on 04/20/2022 is acknowledged.  The traversal is on the ground(s) that in the interview summary, the examiner issued a species election of capsid SEQ ID NOs: 3648-3659 or 1727-3622 for claim 1 under 37 C.F.R. 1.146.
This is found persuasive to the species election by the Applicant of SEQ ID NO: 3648 (PLNGAVHLY), encompassed at least by claims 1-3, 4(i)-(iii), 5(i), 6-9, 13-21, 23, 25, and new claims 31-34 of Group I which correspond to an AAV capsid variant polypeptide. 
1) Applicant also notes that SEQ ID NO: 3636, corresponds to the full length VP1 and comprises the peptide sequence of SEQ ID NO: 3648, which is present immediately subsequent to position 586 of SEQ ID NO: 3636. Applicant also noted that SEQ ID NOs: 3679-3682 correspond to 5-8 consecutive amino acids within SEQ ID NO: 3648. Similarly, SEQ ID NO: 1725 includes the amino acid sequence PLNGAVHLY with an additional A residue at the end of the sequence. As such, a search for the peptide insert of SEQ ID NO: 3648 or any of SEQ ID NOs: 3679-3682, and 1725, and the full length AAV capsid variant of SEQ ID NO: 3636, would be coextensive and should not present an undue burden. 
As such, this is found persuasive for the election of species for the elected group I, SEQ ID NO: 3648 (PLNGAVHLY), SEQ ID NO: 3636 and SEQ ID NOs: 3679-3682 and similarly, SEQ ID NO: 1725 is confirmed because the full length of AAV capsid 3636 coexists with SEQ ID NO: 3648, 3679-3682 and SEQ ID NO: 1725. 
However,  with respect to  SEQ ID NOs: 3647, 3649-3659 or 1726-3622 is not persuasive because said sequences are mutually exclusive from each other with distinct structure/function and would pose a serious burden on the Examiner if restriction is not required. Accordingly, the species encompassed by with respect to  SEQ ID NOs: 3647, 3649-3659 or 1726-3622, are patentably distinct, non-obvious variants from each other, and thus should be considered as independent and distinct inventions.
2) Applicants argue with respect to claims 14-17 and the request of the Examiner to issue a further species election with respect to the patentably distinct inventions of the payloads listed in claim 14 and claims dependent therefrom. For example, claim 14 lists at least 5 patentably distinct payload options including 
a therapeutic protein or functional variant thereof;  
an antibody or antibody fragment; 
an enzyme;
 a component of a gene editing system; or an 
RNAi agent. 
Applicant hereby elects the species of an RNAi agent encompassed by claim 14 and more specifically. 
The elected RNAi agent is found persuasive. This is because a therapeutic protein or functional variant thereof;  an antibody or antibody fragment; an enzyme; or a component of a gene editing system, are mutually exclusive from each other with distinct structure/function and would pose a serious burden on the Examiner if restriction is not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12, 16, 22, 26, 28, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/20/2022.
Claims 1-11, 13-15, 17-21, 23, 25, 31-34 are under consideration.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-15, 17-21, 23, 25, 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to an AAV capsid variant, comprising:
(a) the amino acid sequence of any of SEQ ID NOs: 3648-3659 or 1725-3622;
(b) an amino acid sequence comprising at least 5, 6, 7, 8, or 9 consecutive amino acids from the amino acid sequence of any of SEQ ID NO: 3648-3659 or 1725-3622; or
(c) an amino acid sequence comprising at least one, two, or three but no more than four modifications, e.g., substitutions, relative to the amino acid sequence of any of 3648-3659 or 1725-3622;
wherein the capsid variant comprises:
 (i) a VP1 protein comprising the amino acid sequence of SEQ ID NO: 138 or SEQ ID NO: 3636; 
(ii) a VP2 protein comprising the amino acid sequence of positions 138-736 of SEQ ID NO: 138 or positions 138-743 of SEQ ID NO: 3636; 
(iii) a VP3 protein comprising the amino acid sequence of positions 203-736 of SEQ ID NO: 138 or positions 203-743 of SEQ ID NO: 3636; or 
(iv) an amino acid sequence with at least 95% sequence identity to any of the amino acid sequences in (i)-(iii);
and wherein the amino acid sequence of (a), (b), or (c) is present immediately subsequent to position 586, 588, or 589, numbered according to the amino acid sequence of SEQ ID NO: 138.
Depended claim 4, limits the capsid variant to;
(i) the AAV capsid variant further comprises a substitution at position K449, numbered according to SEQ ID NO: 138; 
(ii) the AAV capsid variant further comprises an insertion, substitution, and/or deletion, in loop I, II, IV and/or VI; 
(iii) the AAV capsid variant comprises an amino acid residue other than "A" at position 587 and/or an amino acid residue other than "Q" at position 588, numbered according to SEQ ID NO: 138;.
Claim 5 limits the variant capsid to;
(i) the AAV capsid variant comprises the amino acid sequence of any one of SEQ ID NOs: 3636-3647, or an amino acid sequence with at least 95% sequence identity thereto.
Claim 7 limits the capsid to;
(i) the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648); 
(ii) an amino acid sequence comprising at least 5, 6, 7, 8, or 9 consecutive amino acids from the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648); or 
(iii) an amino acid sequence comprising at least one, two, or three but no more than four substitutions relative to the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648); and wherein the capsid variant comprises: (a) the amino acid sequence of SEQ ID NO: 138 (b) the amino acid sequence of SEQ ID NO: 3636; or (c) an amino acid sequence with at least 95% sequence identity to (a) or (b).
Claim 10 limits the variant capsid to;
(i) the amino acid sequence of IVMNSLK (SEQ ID NO: 3651); 
(ii) an amino acid sequence comprising at least 5, 6, or 7 consecutive amino acids from the amino acid sequence of IVMNSLK (SEQ ID NO: 3651); or 
(iii) an amino acid sequence comprising at least one, two, or three but no more than four modifications, e.g., substitutions, relative to the amino acid sequence of IVMNSLK (SEQ ID NO: 3651); and Application No. 17/511,4827Docket No.: V2071-705920FT(2057.1119USCONFT) 
Amendment dated April 20, 2022Reply to Restriction Requirement of March 1, 2022wherein the capsid variant comprises the amino acid sequence of SEQ ID NO: 138, or an amino acid sequence with at least 95% sequence identity thereto.
Claim 32, limit the variant capsid to; comprising an amino acid sequence comprising at least 5, 6, 7, 8, or 9 consecutive amino acids from the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648), wherein: (i) the 5 consecutive amino acids comprise PLNGA (SEQ ID NO: 3679); (ii) the 6 consecutive amino acids comprise PLNGAV (SEQ ID NO: 3680); (iii) the 7 consecutive amino acids comprise PLNGAVH (SEQ ID NO: 3681); (iv) the 8 consecutive amino acids comprise PLNGAVHL (SEQ ID NO: 3682); or (v) the 9 consecutive amino acids comprise PLNGAVHLY (SEQ ID NO: 3648), wherein the AAV capsid variant comprises an amino acid sequence at least 98% identical to SEQ ID NO: 3636.
In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43). USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991.
The claimed genus encompasses
1. all types of AAV serotypes including, but not limited to AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, AAV11 and AAV12 (see [0706 of the specification].
2. all animal species including, but not limited to, human, primate, bovine, canine, equine, and ovine species. (see [0438] of the specification), and 
3. the capsid protein comprises any amino acid sequence with at least 95% sequence identity to any of the amino acid sequences in 
(a) the amino acid sequence of any of SEQ ID NOs: 3648-3659 or 1725-3622;
(b) an amino acid sequence comprising at least 5, 6, 7, 8, or 9 consecutive amino acids from the amino acid sequence of any of SEQ ID NO: 3648-3659 or 1725-3622; or
(c) an amino acid sequence comprising at least one, two, or three but no more than four modifications, e.g., substitutions, relative to the amino acid sequence of any of 3648-3659 or 1725-3622.
4. the nucleotide sequence encoding the AAV capsid variant comprises the nucleotide sequence of SEQ ID NO: 137, or a sequence with at least 95% sequence identity thereto.
(v) the AAV capsid variant of claim 7, comprising an amino acid sequence comprising at least 5, 6, 7, 8, or 9 consecutive amino acids from the amino acid sequence of PLNGAVHLY (SEQ ID NO: 3648), wherein: (i) the 5 consecutive amino acids comprise PLNGA (SEQ ID NO: 3679); (ii) the 6 consecutive amino acids comprise PLNGAV (SEQ ID NO: 3680); (iii) the 7 consecutive amino acids comprise PLNGAVH (SEQ ID NO: 3681); (iv) the 8 consecutive amino acids comprise PLNGAVHL (SEQ ID NO: 3682); or (v) the 9 consecutive amino acids comprise PLNGAVHLY (SEQ ID NO: 3648), wherein the AAV capsid variant comprises an amino acid sequence at least 98% identical to SEQ ID NO: 3636.
Therefore, the claims encompass variants of any AAV serotype capsid. The specification describes a peptide, e.g., targeting peptide, may be inserted into a parent AAV capsid sequence in any location that results in fully functional AAV particles, e.g., an AAV particle comprising an AAV capsid polypeptide, e.g., an AAV capsid variant described herein. The peptide, e.g., targeting peptide may be inserted in VP1, VP2 and/or VP3. Numbering of the amino acid residues may differ across AAV serotypes. As used herein, amino acid positions of the parent AAV capsid sequence are described using AAV9 (SEQ ID NO: 138) as reference.  (see [0509] of the specification).
5. The specification contemplates the intended function of a peptide, e.g., targeting peptide, may be inserted into a parent AAV capsid sequence in any location that results in fully functional AAV particles, e.g., an AAV particle comprising an AAV capsid polypeptide, e.g., an AAV capsid variant described herein. The peptide, e.g., targeting peptide may be inserted in VP1, VP2 and/or VP3. Numbering of the amino acid residues may differ across AAV serotypes. As used herein, amino acid positions of the parent AAV capsid sequence are described using AAV9 (SEQ ID NO: 138) as reference. (see [0509] of the specification).
Moreover, the specification contemplates peptide display capsid libraries are configured by insertion of randomized n-mer amino acids such as, but not limited to, 5-mer, 6-mer, 7-mer and/or 9-mer amino acids, into the surface-exposed hypervariable loop I, loop IV, loop VI, and/or loop VIII region of any AAV capsid serotype, including AAV5, AAV6, or AAV-DJ8, as well as AAV9 capsids, and/or variants thereof. The genes encoding the peptide display capsid library are under the control of any promotor, depending on the desired tropism, e.g., a neuron-specific synapsin promoter (SYN or Syn), or an astrocyte-specific GFAP promoter. In example 1, the specification contemplates Peptide display capsid libraries are further configured such that the n-mer peptide insertion(s) follows a contiguous (or continuous) design and/or a noncontiguous (or noncontinuous), or split design, or combination thereof, with insertion position(s) mapped using a sliding window algorithm. As a non-limiting example, the peptide insertion may be an AAV9 6-mer contiguous peptide insertion with a sliding window originating at any amino acid position, e.g., amino acids 454-461. As another non-limiting example, the peptide insertion may be an AAV9 3-mer peptide split design or contiguous peptide insertion with a sliding window originating at any amino acid position, e.g., amino acids 586-588. As yet another non-limiting example, the peptide insertion may be an AAV9 6-mer and/or 7-mer peptide contiguous peptide insertion with a sliding window originating at any amino acid position, e.g., amino acids 585-590. (see example 1 of the specification, [1107]).
Therefore, the peptide insertion may be an AAV9 6-mer contiguous peptide insertion with a sliding window originating at any amino acid position, e.g., amino acids 454-461 or including AAV5, AAV6, or AAV-DJ8, as well as AAV9 capsids, and/or variants thereof the capsid variant proteins from different serotype differ in length based by insertion of randomized n-mer amino acids.
The prior art  teaches for example a single amino acid change in AAV capsids results in loss of function in generation AAV capsids. (see Choi, (Cur Gene Ther, 5(3): 299-210, 2005). Choi notes that alanine substitution at specific capsid positions carrying charged amino acids generated mutant viruses that were not able to assemble (amino acids 228–232, 235–239, 285–289, 291–295, 307–311, 607–611, 681–683, 689–693). (see p 12, 4th paragraph). It is known in the art that even single amino acid changes or differences in the amino acid sequence of a protein impedes the functional effects on the protein’s function. Yan et al, (Science 290: 523-527, 2000) teach that in certain cases, a change of only two amino acid residues in a protein results in switching the binding of the protein from one receptor to another (title, abstract). The claims embrace a plethora of variant targeted capsid peptides embraced by any of (i) VP1 of SEQ ID NO: 138 or SEQ ID NO: 3636 or VP2 inserted at any of positions 138-736 of SEQ ID NO: 138 or VP2 inserted at any of positions 203-736 of SEQ ID NO: 138 or VP3 inserted at any of positions 203-736 of SEQ ID NO: 3636 or a variant capsid protein comprises any amino acid sequence at least 95% identical to the entire length of the amino acid sequence SEQ ID NO: 138 or SEQ ID NO: 3636 and contemplated functional targeting capsid peptide inserts for enhanced tropism to a target tissue. Thus, the claims embrace variants of AAV capsids.
The specification discloses a peptide, e.g., targeting peptide, may be inserted into a parent AAV capsid sequence in any location that results in fully functional AAV particles, e.g., an AAV particle comprising an AAV capsid polypeptide, e.g., an AAV capsid variant described herein. The peptide, e.g., targeting peptide may be inserted in VP1, VP2 and/or VP3. Numbering of the amino acid residues may differ across AAV serotypes. As used herein, amino acid positions of the parent AAV capsid sequence are described using AAV9 (SEQ ID NO: 138) as reference  [0509] and contemplates functional peptides AAV capsid variant for an increased tropism for a muscle cell or tissue, e.g., a heart tissue, relative to the tropism of a reference sequence comprising the amino acid sequence of SEQ ID NO: 138 [0197].
For example Choi refers to the art of Wu and notes alanine substitution at specific capsid positions carrying charged amino acids generated mutant viruses that were not able to assemble, In addition, a mutation at R-432 to A- 432 alone can generate empty capsid (see page 12, para. 4). 
Therefore, in view of the state of the art inserting peptides at any position in an AAV capsid result in loss of function of the variant capsid. Hence, when the specification only contemplates amino acid positions of the parent AAV capsid sequence are described using AAV9 (SEQ ID NO: 138) as reference and contemplates functional peptides AAV capsid variant for an increased tropism for a muscle cell or tissue, e.g., a heart tissue, relative to the tropism of a reference sequence comprising the amino acid sequence of SEQ ID NO: 138 the specification fails to show that the applicant was in possession of the claimed genus. There is no disclosure regarding what amino acids of the genus of AAV variant targeted capsid peptides embraced by any of (i) VP1 of SEQ ID NO: 138 or SEQ ID NO: 3636 or (ii) VP2 inserted at any of positions 138-736 of SEQ ID NO: 138 or VP2 inserted at any of positions 203-736 of SEQ ID NO: 138 or (iii) VP3 inserted at any of positions 203-736 of SEQ ID NO: 3636 has an increased tropism for a muscle cell or tissue, e.g., a heart tissue, relative to the tropism of a reference sequence comprising the amino acid sequence of SEQ ID NO: 138 due to all possible AAV serotypes and peptide insertions at all different positions of all different SEQ ID Nos: 3648-3659 or 1727-3622 and conferring functional peptides AAV capsid variant for an increased tropism for a muscle cell or tissue, e.g., a heart tissue, relative to the tropism of a reference sequence comprising the amino acid sequence of SEQ ID NO: 138. 

Therefore, the specification only contemplates peptide display capsid libraries are configured by insertion of randomized n-mer amino acids. 
However, the specification fails to teach the applicant was in possession of the plethora of species of AAV capsids within the genus of AAV serotypes, of all animal species, he capsid protein comprises any amino acid sequence with at least 95% sequence identity to any of the amino acid sequences in (a) the amino acid sequence of any of SEQ ID NOs: 3648-3659 or 1725-3622; the nucleotide sequence encoding the AAV capsid variant comprises the nucleotide sequence of SEQ ID NO: 137, or a sequence with at least 95% sequence identity thereto and the AAV capsid variant comprises an amino acid sequence at least 98% identical to SEQ ID NO: 3636.
There is a plethora of structural to any amino acid sequence that is at least 95% sequence identity thereto and the AAV capsid variant comprises an amino acid sequence at least 98% identical to SEQ ID NO: 3636 or the AAV capsid variant comprises the amino acid sequence of any one of SEQ ID NOs: 3636-3647, or an amino acid sequence with at least 95% sequence identity thereto.
There is no teaching in the specification which 5% or more of the structure can be varied while retaining the ability of the amino acid of a peptide to function, e.g., targeting peptide, may be inserted into a parent AAV capsid sequence in any location that results in fully functional AAV particles of an AAV capsid variant by numbering of the amino acid residues may differ across AAV serotypes. As used herein, amino acid positions of the parent AAV capsid sequence are described using AAV9 (SEQ ID NO: 138) as reference.
Therefore, Applicant has not determined the structure/function for all the species of the claimed genus for contemplated function of a peptide, e.g., targeting peptide, may be inserted into a parent AAV capsid sequence in any location that results in fully functional AAV particles, e.g., an AAV particle comprising an AAV capsid polypeptide, e.g., an AAV capsid variant described herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims  1, 2-6, 10-11, 13-15, 17-21, 23, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the phrase “ e.g., substitutions relative to the amino acid sequence of any of 3648-3659 or 1725- 3622”.
Analysis under BRI
The claim recites an AAV capsid variant, comprising: (a) the amino acid sequence of any of SEQ ID NOs: 3648-3659 or 1725-3622; (b) an amino acid sequence comprising at least 5, 6, 7, 8, or 9 consecutive amino acids from the amino acid sequence of any of SEQ ID NO: 3648-3659 or 1725-3622; or (c) an amino acid sequence comprising at least one, two, or three but no more than four modifications, e.g., substitution, relative to the amino acid sequence of any of 3648-3659 or 1725- 3622.
The specification defines  Adeno-associated virus: As used herein, the term "adeno-associated virus" or "AAV" refers to members of the depend virus genus or a variant, e.g., a functional variant, thereof. In some embodiments, the AAV is wildtype, or naturally occurring. In some embodiments, the AAV is recombinant [1028].
The claim contains an instance of “exemplary claim language” where the claim recites a broad term, “an AAV capsid variant, comprising: (a) the amino acid sequence of any of SEQ ID NOs: 3648-3659 or 1725-3622; (b) an amino acid sequence comprising at least 5, 6, 7, 8, or 9 consecutive amino acids from the amino acid sequence of any of SEQ ID NO: 3648-3659 or 1725-3622,” followed by narrower terminology “e.g., substitution, relative to the amino acid sequence of any of 3648-3659 or 1725- 3622”. This seems to indicate that what follows is a narrower scope example of what is encompassed by the broad term, “an AAV capsid variant, comprising: (a) the amino acid sequence of any of SEQ ID NOs: 3648-3659 or 1725-3622; (b) an amino acid sequence comprising at least 5, 6, 7, 8, or 9 consecutive amino acids from the amino acid sequence of any of SEQ ID NO: 3648-3659 or 1725-3622,”
The claim, recites “e.g., substitution, relative to the amino acid sequence of any of 3648-3659 or 1725- 3622” includes a broader term followed by exemplary language featuring a narrower scope which may lead to confusion over the intended scope of the claim.
Accordingly, the metes and bounds of the claim containing that language are unclear. 
 It is unclear whether the claim is limited to the broader language or the exemplary embodiment. MPEP 2173.02(II): Threshold requirement of clarity and precision. [R-10.2019] –“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35U.S.C. 112, second paragraph, is appropriate.
Claims 2-6, 13-15, 17-21, 23, 34 depend from independent claim 1 and are rejected for the same reason as claim 1 because they depend from claims 1 and fail to remedy the indefiniteness of claims 1.

Claim 10 recites the phrase “e.g., substitution, relative to the amino acid sequence of IVMNSLK (SEQ ID NO: 3651)”.
Analysis under BRI
The claim recites “An AAV capsid variant, comprising: (1) the amino acid sequence of IVMNSLK (SEQ ID NO: 3651); (ii) an amino acid sequence comprising at least 5, 6, or 7 consecutive amino acids from the amino acid sequence of IVMNSLK (SEQ ID NO: 3651); or (iii) an amino acid sequence comprising at least one, two, or three but no more than four modifications, e.g., substitutions, relative to the amino acid sequence of IVMNSLK (SEQ ID NO: 3651); 
The specification teaches  the AAV capsid polypeptide, e.g. the AAV capsid variant, comprises the amino acid sequence of IVMNSLK (SEQ ID NO: 3651), or an amino acid sequence having at least one, two, or three modifications but no more than four modifications, e.g., substitutions, relative to the amino acid sequence of IVMNSLK (SEQ ID NO: 3651) [0541]. 
The claim contains an instance of “exemplary claim language” where the claim recites a broad term, ““An AAV capsid variant, comprising: (1) the amino acid sequence of IVMNSLK (SEQ ID NO: 3651); (ii) an amino acid sequence comprising at least 5, 6, or 7 consecutive amino acids from the amino acid sequence of IVMNSLK (SEQ ID NO: 3651);” followed by narrower terminology “an amino acid sequence comprising at least one, two, or three but no more than four modifications, e.g., substitutions, relative to the amino acid sequence of IVMNSLK (SEQ ID NO: 3651)”. This seems to indicate that what follows is a narrower scope example of what is encompassed by the broad term, “exemplary claim language” where the claim recites a broad term, ““An AAV capsid variant, comprising: (1) the amino acid sequence of IVMNSLK (SEQ ID NO: 3651); (ii) an amino acid sequence comprising at least 5, 6, or 7 consecutive amino acids from the amino acid sequence of IVMNSLK (SEQ ID NO: 3651)”
The claim, recites “an amino acid sequence comprising at least one, two, or three but no more than four modifications, e.g., substitutions, relative to the amino acid sequence of IVMNSLK (SEQ ID NO: 3651)” includes a broader term followed by exemplary language featuring a narrower scope which may lead to confusion over the intended scope of the claim.
Accordingly, the metes and bounds of the claim containing that language are unclear. 
 It is unclear whether the claim is limited to the broader language or the exemplary embodiment. MPEP 2173.02(II): Threshold requirement of clarity and precision. [R-10.2019] –“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35U.S.C. 112, second paragraph, is appropriate.
Claim 11 depend from independent claim 10 and is rejected for the same reason as claim 11 because it depend from claims 10 and fails to remedy the indefiniteness of claims 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632